      Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 1 of 16 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

 ALISSA          CATHERINE      ALLEN, Case No. 6:21-cv-00114
 individually and on behalf of all others FLSA Collective Action
 similarly situated,                      FED. R. CIV. P. 23 Class Action

 v.

 TIGER SAFETY, LLC a/k/a TIGER
 SAFETY OF TEXAS, LLC d/b/a TIGER
 SAFETY f/k/a TIGER RENTALS, LLC
 d/b/a TIGER RENTALS, LTD.; THE
 MODERN GROUP, LTD. d/b/a THE
 MODERN GROUP OF COMPANIES,
 LTD. d/b/a MODERN GROUP OF
 COMPANIES LTD. f/k/a THE MODERN
 GROUP, INC. f/k/a THE MODERN
 GROUP GP-SUB, INC.; and THE
 MODERN GROUP GP, INC. d/b/a THE
 MODERN GROUP OF COMPANIES,
 LTD. d/b/a MODERN GROUP OF
 COMPANIES LTD. d/b/a THE MODERN
 GROUP GP-SUB, INC.


            ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

                                        SUMMARY

       1.      Alissa Catherine Allen brings this lawsuit to recover unpaid overtime wages

and other damages from Tiger Safety and The Modern Group under the Fair Labor Standards

Act (FLSA), 29 U.S.C. § 201, et seq., the Illinois Minimum Wage Law (IMWL), 820 ILCS

§ 105/1, et seq., and the Illinois Wage Payment and Collection Act (IWPCA), 820 ILCS

§ 115/1, et seq.

       2.      Allen and other workers like her were paid a day rate—a flat amount for each

day worked—no matter how many hours they worked each week.
     Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 2 of 16 PageID #: 2




       3.      Instead of paying overtime as required by the FLSA and Illinois law, Tiger

Safety and The Modern Group paid these workers a single day rate for each day worked, even

when they were working more than 40 hours in a week.

       4.      Although these workers regularly work more than 40 hours a week, Tiger

Safety and The Modern Group do not pay them overtime.

       5.      Tiger Safety and The Modern Group’s policy of paying these employees a day

rate, with no overtime pay, violates the FLSA.

       6.      Tiger Safety and The Modern Group’s policy of paying these employees a day

rate, with no overtime pay, violates the state laws of the states in which the employees worked,

including Illinois.

       7.      This collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers under the FLSA and Illinois law.

                                  JURISDICTION AND VENUE

       8.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

       9.      This Court has original jurisdiction over this action pursuant to the

jurisdictional provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d).

       10.     This Court has supplemental jurisdiction over state law claims pursuant to 28

U.S.C. § 1367.

       11.     Plaintiffs’ state law claims are not novel or complex. 28 U.S.C. § 1367(c)(1).

       12.     Plaintiffs’ state law claims do not predominate over their federal question

claims. 28 U.S.C. § 1367(c)(2).




                                              -2-
     Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 3 of 16 PageID #: 3




          13.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because a

substantial part of the events at issue occurred in this District and Division.

          14.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Tiger

Safety maintains its principal office in this District and Division.

                                               PARTIES

          15.   Allen worked for Tiger Safety and The Modern Group from November until

December 2020.

          16.   Allen signed an employment agreement with Tiger Safety.

          17.   Allen signed an employment agreement with The Modern Group.

          18.   Allen was paid according to Tiger Safety and The Modern Group’s day rate

policy.

          19.   Allen was paid a day rate.

          20.   Allen was not paid a salary.

          21.   Allen was not paid on a fee basis.

          22.   Allen was not paid by the hour.

          23.   Allen’s written consent is attached as Exhibit A.

          24.   Allen represents at least two classes of similarly situated coworkers in this

lawsuit.

          25.   Allen represents a class of similarly situated workers under § 16(b) of the FLSA.

See 29 U.S.C. § 216(b) (the “FLSA class”). This FLSA class is defined as:

                All current and former day rate workers employed by
                Defendants in the United States in the past three years.




                                                -3-
    Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 4 of 16 PageID #: 4




         26.   Allen represents a class of similarly situated workers under the IMWL,

pursuant to Federal Rule of Civil Procedure 23 (the “Illinois Class”). This Illinois Class is

defined as:

               All current and former day rate workers employed by
               Defendants in Illinois in the past three years.

         27.   Together, the FLSA Class Members and Illinois Class Members are referred to

as the “Putative Class Members.”

         28.   Tiger Safety, LLC a/ka Tiger Safety of Texas, LLC d/b/a Tiger Safety

f/k/a Tiger Rentals, LLC d/b/a Tiger Rentals, Ltd. (“Tiger Safety”) is a Texas limited

liability company.

         29.   Tiger Safety conducts business in a systematic and continuous manner

throughout Louisiana and this District.

         30.   Tiger Safety may be served by serving its registered agent for service of process:

Corporation Service Company, 501 Louisiana Ave., Baton Rouge, LA 70802.

         31.   The Modern Group, Ltd. d/b/a The Modern Group of Companies, Ltd.

d/b/a Modern Group of Companies Ltd. f/k/a The Modern Group, Inc. f/k/a The

Modern Group GP-Sub, Inc. is a Texas partnership.

         32.   The Modern Group. Ltd. conducts business in a systematic and continuous

manner throughout Louisiana and this District.

         33.   The Modern Group, Ltd. may be served by serving its registered agent for

service of process: Corporation Service Company, 501 Louisiana Ave., Baton Rouge, LA

70802.




                                              -4-
    Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 5 of 16 PageID #: 5




         34.    The Modern Group GP, Inc. d/b/a The Modern Group of Companies, Ltd.

d/b/a Modern Group of Companies Ltd. d/b/a The Modern Group GP-Sub, Inc. is a

Texas corporation.

         35.    The Modern Group, GP, Inc. conducts business in a systematic and continuous

manner throughout Louisiana and this District.

         36.    The Modern Group, GP, Inc. may be served by serving its registered agent for

service of process: CT Corporation System, 3867 Plaza Tower Dr., Baton Rouge, LA

70816.

         37.    Throughout this petition, The Modern Group Ltd. and The Modern Group,

GP, Inc. are referred to jointly as “The Modern Group.”

         38.    At all relevant times, The Modern Group exerted operational control over

Tiger Safety.

         39.    Tiger Safety and The Modern Group employed and/or jointly employed Allen

and the Putative Class Members.

         40.    Tiger Safety and The Modern Group are joint employers for purposes of the

FLSA. See 29 C.F.R. § 791.2.

                                COVERAGE UNDER THE FLSA

         41.    At all relevant times, Tiger Safety was an employer of Allen within the meaning

of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         42.    At all relevant times, Tiger Safety was an employer of the Putative Class

Members within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         43.    At all relevant times, Tiger Safety has been part of an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).



                                              -5-
     Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 6 of 16 PageID #: 6




       44.    During at least the last three years, Tiger Safety has had gross annual sales in

excess of $500,000.

       45.    During at least the last three years, Tiger Safety was and is part of an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1).

       46.    During at least the last three years, Tiger Safety has employed many workers,

including Allen, who are engaged in commerce or in the production of goods for commerce

and/or who handle, sell, or otherwise work on goods or materials that have been moved in

or produced for commerce by any person.

       47.    The goods and materials handled, sold, or otherwise worked on by Allen, the

Putative Class Members, and other Tiger Safety employees and that have been moved in

interstate commerce include, but are not limited to, medical equipment and supplies.

       48.    At all relevant times, The Modern Group was an employer of Allen within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       49.    At all relevant times, The Modern Group was an employer of the Putative Class

Members within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       50.    At all relevant times, The Modern Group has been part of an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       51.    During at least the last three years, The Modern Group has had gross annual

sales in excess of $500,000.

       52.    During at least the last three years, The Modern Group was and is part of an

enterprise engaged in commerce or in the production of goods for commerce within the

meaning of the FLSA, 29 U.S.C. § 203(s)(1).




                                             -6-
     Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 7 of 16 PageID #: 7




       53.     During at least the last three years, The Modern Group has employed many

workers, including Allen, who are engaged in commerce or in the production of goods for

commerce and/or who handle, sell, or otherwise work on goods or materials that have been

moved in or produced for commerce by any person.

       54.     The goods and materials handled, sold, or otherwise worked on by Allen, the

Putative Class Members, and other The Modern Group employees and that have been moved

in interstate commerce include, but are not limited to, medical equipment and supplies.

                                            FACTS

       55.     Tiger Testing and The Modern Group provide a variety of industrial and safety-

related equipment and services across a variety of industries.

       56.     Over the past three years, Tiger Testing and The Modern Group have

employed hundreds of individuals, or more—including Plaintiffs—as day rate workers across

the country.

       57.     For example, Tiger Testing and The Modern Group employed day rate workers

in Texas, Louisiana, Illinois, and Wisconsin.

       58.     While the Putative Class Members’ job duties may vary somewhat, these

differences are not relevant for determining their rights to overtime pay.

       59.     Tiger Testing and The Modern Group pay Allen and the Putative Class

Members a day rate for the work they perform.

       60.     The Putative Class Members’ day rates are readily found in Tiger Testing and

The Modern Group’s payroll records.

       61.     The Putative Class Members were paid a day-rate.

       62.     The Putative Class Members were not paid a salary.




                                             -7-
     Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 8 of 16 PageID #: 8




       63.    The Putative Class Members were paid based on the number of days they

worked.

       64.    If a Putative Class Members did not work on a certain day, then they were not

paid for that day.

       65.    A salary is not the same as a day rate.

       66.    In fact, Tiger Testing and The Modern Group likely pay certain employees—

such as office workers—a salary.

       67.    Tiger Testing and The Modern Group nonetheless paid certain employees,

including Allen, a day-rate without any overtime.

       68.    It is well-known that day-rate employees are not exempt from the overtime

provisions of the FLSA and state wage laws, no matter what their job duties are.

       69.    Tiger Testing and The Modern Group recorded the hours worked by their non-

exempt employees, including Allen and the Putative Class Members.

       70.    Tiger Testing and The Modern Group’s day rate employees are non-exempt

employees.

       71.    While the precise job duties of the Putative Class Members may vary

somewhat, any variations do not impact their entitlement to overtime for hours worked in

excess of 40 in a workweek.

       72.    An employer can pay a non-exempt employee on day rate basis provided the

employee receives overtime pay for hours worked in excess of 40 in a week. 29 C.F.R.

§ 778.112.

       73.    Tiger Testing and The Modern Group regularly scheduled Allen and the

Putative Class Members to work more than 40 hours per week.




                                             -8-
     Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 9 of 16 PageID #: 9




       74.     Allen and the Putative Class Members regularly worked at more than 40 hours

in a week.

       75.     Tiger Testing and The Modern Group knew Allen worked more than 40 hours

in a week.

       76.     Tiger Testing and The Modern Group has known the Putative Class Members

work more than 40 hours in a week.

       77.     Tiger Testing and The Modern Group records show Allen worked more than

40 hours in a week.

       78.     Tiger Testing and The Modern Group records show the Putative Class

Members work more than 40 hours in a week.

       79.     Tiger Testing and The Modern Group know Allen and the Putative Class

Members are not exempt from the FLSA’s overtime provisions (or the provisions of any

similar state overtime laws).

       80.     Tiger Testing and The Modern Group know day rate workers are not exempt

from the FLSA’s overtime provisions (or the provisions of any similar state overtime laws).

       81.     Nonetheless, Tiger Testing and The Modern Group do not pay their day rate

workers overtime for hours worked in excess of 40 in a workweek.

       82.     Tiger Testing and The Modern Group knew, or showed regardless disregard

for whether, their day rate policy violated the FLSA.

       83.     Tiger Testing and The Modern Group knew, or showed regardless disregard

for whether, their day rate policy violated Illinois law.

                      CLASS AND COLLECTIVE ACTION ALLEGATIONS

       84.     Allen incorporates all preceding paragraphs.




                                              -9-
   Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 10 of 16 PageID #: 10




       85.    The illegal pay practices Tiger Safety and The Modern Group imposed on

Allen were likewise imposed on the Putative Class Members.

       86.    Numerous other individuals who worked with Allen were paid in the same

manner, performed similar work, and were not properly compensated for all hours worked as

required by the FLSA and the IMWL.

       87.    The classes are so numerous that joiner of all members is impracticable.

       88.    Thus, Tiger Safety and The Modern Group imposed a uniform practice or

policy on Allen and the Putative Class Members regardless of any individualized factors.

       89.    Based on her experience with Tiger Safety and The Modern Group, Allen is

aware that Tiger Safety and The Modern Group’s illegal practices were imposed on the

Putative Class Members.

       90.    Putative Class Members were all paid a day rate without overtime when they

worked in excess of 40 hours per week.

       91.    Tiger Safety and The Modern Group’s failure to pay wages and overtime

compensation at the rates required by the FLSA and the IMWL result from generally

applicable, systematic policies, and practices which are not dependent on the personal

circumstances of the Putative Class Members.

       92.    Allen’s experiences are therefore typical of the experiences of the Putative Class

Members.

       93.    Allen has no interest contrary to, or in conflict with, the Putative Class

Members.

       94.    Like each member of the proposed classes, Allen has an interest in obtaining

the unpaid overtime wages owed under state and/or federal law.




                                            - 10 -
   Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 11 of 16 PageID #: 11




       95.     A class and collective action, such as the instant one, is superior to other

available means for fair and efficient adjudication of the lawsuit.

       96.     Absent this action, many Putative Class Members likely will not obtain redress

of their injuries and Tiger Safety and The Modern Group will reap the unjust benefits of

violating the FLSA and the IMWL.

       97.     Furthermore, even if some of the Putative Class Members could afford

individual litigation against Tiger Safety and The Modern Group, it would be unduly

burdensome to the judicial system.

       98.     Concentrating the litigation in one forum will promote judicial economy and

parity among the claims of individual members of the classes and provide for judicial

consistency.

       99.     The questions of law and fact common to each of the Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

               (a)    Whether the Putative Class Members were improperly classified as
                      exempt from the overtime requirements of the FLSA and the IMWL;

               (b)    Whether the Putative Class Members were not paid overtime at 1.5
                      times their regular rate of pay for hours worked in excess of 40 in a
                      workweek;

               (c)    Whether Tiger Safety and The Modern Group’s day rate pay scheme,
                      without overtime pay regardless of the number of hours worked,
                      violated the FLSA and the IMWL;

               (d)    Whether Tiger Safety and The Modern Group’s decision to not pay
                      overtime to the Putative Class Members was made in good faith or on
                      reasonable grounds; and

               (e)    Whether Tiger Safety and The Modern Group’s violation of the FLSA
                      and the IMWL was willful.




                                             - 11 -
   Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 12 of 16 PageID #: 12




       100.    Allen’s claims are typical of the Putative Class Members claims. Allen and the

Putative Class Members have sustained damages arising out of Tiger Safety and The Modern

Group’s illegal and uniform pay policy.

       101.    Allen knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class or collective action.

       102.    Although the issue of damages may be somewhat individual in character, there

is no detraction from the common nucleus of liability facts. Therefore, this issue does not

preclude class or collective action treatment.

                    FIRST CAUSE OF ACTION—VIOLATIONS OF THE FLSA

       103.    Allen incorporates all other allegations.

       104.    As set forth herein, Tiger Safety and The Modern Group violated the FLSA by

failing to pay Allen and the FLSA Class Members overtime under its day-rate system for

hours worked in excess of 40 in a workweek. 29 U.S.C. § 207(a).

       105.    Tiger Safety and The Modern Group knowingly, willfully, or with reckless

disregard carried out this illegal pattern or practice of failing to pay Allen and the FLSA Class

Members proper overtime compensation.

       106.    Tiger Safety and The Modern Group’s failure to pay overtime compensation to

Allen and the FLSA Class Members was neither reasonable, nor was the decision not to pay

overtime made in good faith.

       107.    Accordingly, Allen and the FLSA Class Members are entitled to overtime

wages in an amount equal to 1.5 times their regular rates of pay, plus liquidated damages or

double damages, attorney’s fees, and costs. 29 U.S.C. § 216(b).

                  SECOND CAUSE OF ACTION—VIOLATIONS OF THE IMWL

       108.    Allen incorporates all other allegations.


                                              - 12 -
   Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 13 of 16 PageID #: 13




       109.    The conduct alleged in this Complaint violates the IMWL.

       110.    At all relevant times, Tiger Safety was and is an “employer” within the meaning

of the IMWL.

       111.    At all relevant times, Tiger Safety employed Allen and all other Illinois Class

Members as “employees” within the meaning of the IMWL.

       112.    At all relevant times, The Modern Group was and is an “employer” within the

meaning of the IMWL.

       113.    At all relevant times, The Modern Group employed Allen and all other Illinois

Class Members as “employees” within the meaning of the IMWL.

       114.    The IMWL requires employers like Tiger Safety and The Modern Group to

pay overtime to all non-exempt employees.

       115.    Allen and the other Illinois Class Members are non-exempt employees who are

entitled to be paid overtime for all overtime hours worked.

       116.    Within the applicable limitations period, Tiger Safety and The Modern Group

had a policy and practice of failing to pay proper overtime to the Illinois Class Members for

their hours worked in excess of 40 hours per week. IMWL, 820 ILCS § 105/4(a).

       117.    As a result of Tiger Safety and The Modern Group’s failure to pay proper

overtime to Allen and the Illinois Class Members for work performed in excess of 40 hours in

a workweek, Tiger Safety and The Modern Group violated the IMWL.

       118.    Allen and the Illinois Class Members are entitled to overtime wages under the

IMWL in an amount equal to 1.5 times their rates of pay, plus interest, attorneys’ fees, costs,

and all other damages allowed under the IMWL. IMWL, 820 ILCS § 105/12.




                                            - 13 -
   Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 14 of 16 PageID #: 14




       119.   Interest under the IMWL is calculated as 2% of the amount of the unpaid wages

for each month following the date of the unpaid wages until paid for each unpaid employee.

                 THIRD CAUSE OF ACTION—VIOLATIONS OF THE IWPCA

       120.   Allen incorporates all other allegations.

       121.   The conduct alleged in this Complaint violates the IWPCA.

       122.   At all relevant times, Tiger Safety was and is an “employer” within the meaning

of the IWPCA.

       123.   At all relevant times, Tiger Safety employed Allen and all other Illinois Class

Members as “employees” within the meaning of the IWPCA.

       124.   At all relevant times, The Modern Group was and is an “employer” within the

meaning of the IWPCA.

       125.   At all relevant times, The Modern Group employed Allen and all other Illinois

Class Members as “employees” within the meaning of the IWPCA.

       126.   The IWPCA requires employers like Tiger Safety and The Modern Group to

pay workers at their agreed upon rates of pay.

       127.   Tiger Safety and The Modern Group’s obligation under the IWPCA to pay

workers at their agreed upon rates of pay regardless of the basis of calculation. IWPCA, 820

ILCS § 115/3.

       128.   Tiger Safety and The Modern Group violated the IWPCA by failing to

compensate Allen and the Illinois Class Members for all hours worked in Illinois at their

agreed upon rates of pay.

       129.   Tiger Safety and The Modern Group was required to pay workers their wages

and final compensation within the time allowed by the IWPCA. IWPCA, 820 ILCS § 115/4.




                                            - 14 -
   Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 15 of 16 PageID #: 15




       130.   Tiger Safety and The Modern Group violated the IWPCA by failing to pay

Allen and the Illinois Class Members their wages and final compensation within the time

required under the IWPCA.

       131.   Under the IWPCA, Allen and the Illinois Class Members are entitled to recover

their unpaid wages, final compensation, and wage supplements, plus interest, attorneys’ fees,

costs, and all other damages allowed under the IWPCA. IWPCA, 820 ILCS § 115/14.

       132.   Interest under the IWPCA is calculated as 2% of the amount of the

underpayment for each month following the date of the underpayment until paid for each

unpaid employee.

                                      RELIEF SOUGHT

       133.   Wherefore, Allen prays for judgment against Tiger Safety and The Modern

Group as follows:

              (a)    For an order finding Tiger Rentals, The Modern Group, and each person
                     or entity comprising Tiger Rentals and The Modern Group to be a joint
                     employer pursuant to the FLSA and Illinois law;

              (b)    For an order certifying this case as a collective action pursuant to 29
                     U.S.C. §216(b) for the purposes of the FLSA claims;

              (c)    For an order certifying Allen’s claims under Illinois law as a Rule 23
                     class action, appointing Allen as a class representative, and her counsel
                     as class counsel;

              (d)    For an order finding Allen liable for violations of the FLSA with respect
                     to Allen and all FLSA Class Members covered by this case;

              (e)    For an order finding Tiger Rentals and The Modern Group liable for
                     violations of the IMWL and IWPCA with respect to Allen and all
                     Illinois Class Members covered by this case;

              (f)    For a judgment awarding all unpaid wages and liquidated damages to
                     Allen and all Putative Class Members covered by this case;




                                           - 15 -
Case 6:21-cv-00114 Document 1 Filed 01/15/21 Page 16 of 16 PageID #: 16




        (g)   For an order awarding 2% monthly interest on all overtime
              compensation due to Allen and all Illinois Class Members covered by
              this case, from the date the wages were due until paid;

        (h)   For an order awarding 2% monthly interest on all overtime
              compensation due to Allen and all Illinois Class Members covered by
              this case, from the date the underpayments were due until paid;

        (i)   For a judgment awarding Allen and all Putative Class Members covered
              by this case their attorneys’ fees, costs, and expenses of this action;

        (j)   For a judgment awarding Allen and all Putative Class Members covered
              by this case pre- and post-judgment interest at the highest rates allowed
              by law; and

        (k)   For all such other and further relief as may be necessary and
              appropriate.

                                   Respectfully submitted,

                                          /s/ Matthew S. Parmet
                                   By: ___________________________
                                          Matthew S. Parmet, T.A.
                                          Louisiana Bar # 32855
                                   PARMET PC
                                   3 Riverway, Ste. 1910
                                   Houston, TX 77056
                                   phone 713 999 5228
                                   matt@parmet.law

                                   Attorneys for Plaintiff




                                    - 16 -
